DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 7/27/2021 has been entered. Claims 1, 3, 5-9, 12, 14 and 16-18 are amended. Claims 1, 3-12, 14-18 and 20 are pending.
Response to Arguments
Applicant's arguments filed 7/27/2021 with respect to claims 1 and 12 have been fully considered but are moot as the current rejections are based on new reference (Okun US 2013/0024480) not considered before.
Applicant’s arguments with respect to claim 8 have been fully considered but are moot as the current rejections are based on new reference Lalwaney (WO2017172604A1) not considered before.
Applicant’s arguments with respect to claim 6 has been considered but are not persuasive. Zhu already teaches selecting a SIM card based on a phone number to be dialed. Therefore, one of ordinary skill in the art would recognize that the teachings of Zhu is equivalent to amended claim 6 as SIM selection based on dialed number is no different from SIM selection based on number to be dialed as they are both SIM selection based on the particular number.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 10-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (2015/0382178) and further in view of Egner (US 2016/0044692) and Okun (US 2013/0024480).
Regarding claims 1, 11, 12, Park teaches a method for switching among a plurality of embedded subscriber identity module (eSIM) profiles in an electronic device (Abstract), the method comprising: 

determining, from the plurality of eSIM profiles, a second eSIM profile that has a highest profile weight, based on the context of the electronic device, while the first eSIM profile is enabled in the electronic device (via selecting a highest weight profile based on signal quality and network state, the signal quality include RSSI or RSRP, Para. 60); and 
switching from the first eSIM profile to the second eSIM profile in the electronic device (via selecting a profile in automatic mode, Para. 59-60).
Park further teaches that the electronic device selects a profile according to one of many different contexts (via RSSI, MNO’s policy, terminal location, or times points, see Para. 59-60).
But Park fails to teach based on a user input of deselecting at least one of the plurality of initial contexts, obtaining a plurality of remaining contexts by excluding the deselected at least one of the plurality of initial contexts.
Okun teaches that a computer device can be configured to allow user deselection of options to remove those options from consideration by the computer device (To aid the user, all the sections will be checked by default except the ignored records section. If the user wishes to include or exclude any other options, the respective boxes may be selected or deselected, Para. 50).
From the teachings of Okun, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park to include based on a user input of deselecting at least one of the plurality of initial contexts, obtaining a plurality of remaining contexts by excluding the deselected at least one of the plurality of initial contexts in order to allow more flexibility in using the electronic device for the user.
Park and Okun fails to teach determining a context weight of each of the plurality of remaining contexts by applying a weight factor to each of the plurality of remaining contexts of the electronic 
Egner teaches a method to choose an eSIM profile of an electronic device (Para. 44) by determining a context weight of each of the plurality of contexts by applying a weight factor to each of the plurality of contexts of the electronic device (if optimal speed of connection is the goal with less consideration of power consumption, the weight assigned by the context aware system to input data may be influenced. This may be the case if the context aware resource management system detects a connection to an AC power source. User profile data 210 showing usage and the wireless link radio frequency broadband traffic reports 220 indicating link quality and capacity will be more heavily weighted. Energy consumption data may be less heavily weighed. If on the other hand, lower power consumption and long battery life are optimal considerations, battery power level data 230 and the energy link reports 240 may be more heavily weighted. Any combination of weighting involving anticipated usage, radio frequency channel quality, battery power levels, or efficient power consumption may be used in the present embodiment, Para. 54); determining a profile weight by combining the context weight of each of the plurality of contexts, for each of the plurality of eSIM profiles (Para. 52); and determining the second eSIM profile based on the profile weight of each of the plurality of eSIM profiles (Para. 53-57).
From the teachings of Egner, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park and Okun to include the features taught by Egner in order to optimize communications of the electronic device.
Regarding claim 4, 15, Park discloses switching from the first eSIM profile to the second eSIM profile in the electronic comprises:

Regarding claim 10, Park discloses the determining the second eSIM profile comprises determining the second eSIM profile based on a signal strength of each of the plurality of eSIM profiles (the terminal measures RSRP or RSSI, and selects a profile corresponding to a network of which the state is best, based on the measured RSRP or RSSI, Para. 60). 
Claim 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Egner and Okun, and further in view of Zhang (US 2018/0063201).
Regarding claim 3, 14, Park teaches including a display for displaying information required to allow user selection of profiles (Para. 36), but fails to specifically disclose displaying the second eSIM profile on a screen of the electronic device, together with the plurality of remaining contexts used in determining the profile weight.
Zhang teaches displaying signal information of networks to provide information to users in the selection of an available network (Para. 65).
From the teachings of Zhang, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park, Okun and Egner to include displaying the second eSIM profile on a screen of the electronic device, together with the plurality of remaining contexts used in determining the profile weight in order to provide relevant network information to the user.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Egner and Okun, and further in view of Stein (US 2015/0373530).
Regarding claim 5, 16, Park, Okun and Egner discloses wherein the plurality of initial contexts of the electronic device are determined based on a plurality of contextual parameters of the electronic device (via selecting a profile in automatic mode, see Park, Para. 59-60 and see rejection of claim 1 
Stein teaches selecting a sim profile based on an amount of available cellular data (the SIM Bank server will examine the SIMs it has available and select one that best suites the user's usage requirements. For instance, if the user is almost out of data, a SIM will be found that has available data usage on its cellular plan, Para. 253).
From the teachings of Stein, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park, Okun and Egner to include the plurality of contextual parameters comprise an amount of available cellular data in order to avoid communication problems.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Egner and Okun, and further in view of Zhu (CN106453884A)
 Regarding claims 6 and 17, Park and Egner discloses wherein the plurality of contexts of the electronic device are determined based on a plurality of contextual parameters of the electronic device (via selecting a profile in automatic mode, see Park, Para. 59-60 and see rejection of claim 1 above), but fails to disclose the plurality of contextual parameters comprise an indication of whether a phone number dialed by the electronic device is a corporate phone number.
Zhu teaches selecting a sim based on a phone number dialed by a communication device (via a dialing method and a dialing device, relates to the technical field of communication and can solve the problem of dialing selection chaos of a user which is easily occurred when a communication device with multiple SIM cards inserted is used. The dialing method provided by the invention comprises the steps of receiving a dialing operation input by the user, wherein the dialing operation carries a to-be -dialed phone number; determining the network type corresponding to the to-be -dialed phone number; inquiring packet information corresponding to a first network type SIM card, wherein the first network type is same as the network type corresponding to the to-be -dialed phone number; and when the 
From the teachings of Zhu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park, Okun and Egner to include the plurality of contextual parameters comprise an indication of whether a phone number dialed by the electronic device is a corporate phone number in order to communicate via the correct network based on the phone number dialed.
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Egner and Okun, and further in view of Lalwaney (WO2017172604A1).
Regarding claim 8, Park, Okun and Egner fail to disclose the second eSIM profile is selected based on the weight factor that is determined based on a plurality of contextual parameters and a user preference.
Lalwaney teaches selecting an eSIM based on a plurality of contextual parameters and a user preference (The provisioning of the new SIM profile may trigger automatic customization of the wireless communication device. Specifically, in block 414, the wireless communication device processor may identify one or more parameter based on information from the eSIM and/or based on device features. Such parameters based on eSIM information may include, for example, network parameters (e.g., country code, network code, group identifier (group ID)), activated service information, user preferences built into the new SIM profile, etc. Parameters based on the device features may include, for example, specific components/chipset models, operating system information, RF resource capabilities, etc. [0098] In block 416, the wireless communication device processor may select a configuration package based on 
From the teachings of Lalwaney, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park, Okun and Egner to include the second eSIM profile is selected based on the weight factor that is determined based on a plurality of contextual parameters and a user preference in order to select the desired network for communication.
Allowable Subject Matter
Claims 7, 9, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YONG HANG JIANG/Primary Examiner, Art Unit 2689